IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,622-03


                                IN RE DAVID JACKSON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1214981D IN THE 371ST DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he sent a letter to the Tarrant County

District Attorney’s Office, requested evidence that was admitted at his trial, and received a response

that a governmental body does not have to comply with a request for information from an individual

who is imprisoned or confined in a correctional facility. See TEX . GOV ’T CODE § 552.028(a).

Relator now urges this Court to order the District Attorney’s Office to send him the evidence he

requested.

        Relator may purchase this evidence, if available and otherwise subject to disclosure, from

the Tarrant County District Clerk. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014)
                                                                                                 2

(“A district clerk must provide information to an imprisoned or confined individual or his agent

about the amount it would cost to obtain trial and appellate transcripts so that the individual may

then pay for them and use them to pursue an application for a writ of habeas corpus”). Accordingly,

we deny leave to file this application for a writ of mandamus.



Filed: February 24, 2016
Do not publish